Exhibit 10.62

 

To:

Steve Hazelbaker

 

From:

Bob Moone

 

Subject:

Termination Benefits Agreement

The purpose of this letter is to confirm our understanding with respect to the
disposition of your rights under your Termination Benefits Agreement with
Meridian Insurance Group, Inc (the “Agreement”). By signing this letter you have
agreed to continue your employment with State Auto, and to forego collecting the
full amount of your benefits due under such Agreement were you to leave the
employ of the Company prior to June 1, 2004. In consideration of that, State
Auto P&C has agreed to pay you an amount equal in value to 50% of the Base
Amount as defined in the Agreement that would have been due you had you
terminated your employment prior to June 1, 2004 (the “Retention Payment”). The
total Retention Payment is $337,500.

This Retention Payment will be paid to you in the form of cash, paid in annual
installments over a five year period and stock options. 80% of the Retention
Payment, which equals $270,000, will be paid in cash, while the other 20% will
be paid in the form of a one-time grant of non-qualified stock options with a
value equal to $67,500 at the time of issue. This grant will be proposed by the
Company to the Compensation Committee of STFC and is subject to their approval.
The annual installments of the cash portion of the Retention Payment shall be
$54,000. The options granted will vest over five years in 20% increments, with a
total option term of 10 years. Aside from the vesting provisions, the terms of
the options will be substantially similar to those previously granted to you by
the Compensation Committee. The first tranch of options will vest immediately
upon their issue.

If the Compensation Committee in its sole discretion decides not to grant the
option portion of the Retention Payment, there shall be substituted for such
options a cash payment equal to 1/5 or 20% of the total Retention Payment.

If your employment terminates, any unpaid installments of the Retention Payment
are forfeited and any unvested options lapse and become void. The following
exceptions to the foregoing sentence apply: If your employment terminates (i) at
the initiation of the Company without “good cause” or (ii) as a result of your
death or your becoming permanently and totally disabled, as defined by the
Company’s ERG, then the cash portion of the Retention Payment remaining unpaid
as of such employment termination date will be paid to you or your designated
beneficiary (in the event of your death) and any unvested stock options granted
pursuant to this letter will vest on the date of such termination of your
employment. For the purposes of this letter, “good cause” for the Company to
initiate (and effect) the termination of your employment means your having been
convicted for fraud or a felony involving the Company or for theft of corporate
assets. Except as set forth herein, payment of any Retention Payment
installments may not be accelerated.

Please acknowledge your consent to the provisions of this letter by designating
a beneficiary below, signing a copy of this letter and returning it to me. Your
Termination



--------------------------------------------------------------------------------

Benefit Agreement with MIGI is hereby cancelled. It is also understood and
agreed that this does not constitute an agreement of employment. You remain an
employee at will.

Sincerely,

 

For State Auto P&C

Signed:

 

/s/ Robert H. Moone

Date:

 

5/3/2004

 

I agree to the foregoing.

Signed:

 

/s/ Steven R. Hazelbaker

Date:

 

5/3/04

Beneficiary:

 

Deborah K. Hazelbaker



--------------------------------------------------------------------------------

Disposition of Termination Benefits Agreement

Summary

Effective June 1, 2004

 

Current Salary

  

$225,000

Five year Average Salary

  

$225,000

Total Termination Benefits Amount

  

$675,000 (rounded)

Agreed Settlement with Continued Employment

  

$337,500

Cash Payments

  

$54,000 for five consecutive years starting in 2004

One Time Option Shares with Value At Time of Grant

  

$67,500

New Salary Equal to Maximum of Range

  

$186,000